DETAILED ACTION
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
The indicated allowability of claim 6, 7, 9, and 10 is withdrawn in view of the newly discovered reference(s) to Borslien (US 9,894,950 B1). Rejections based on the newly cited reference(s) follow.
The applicant’s amendment filed 11/08/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hook and the slot in the hook, as recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0360672 A1) in view of Pestl (US 2020/0128758 A1), and further, in view of Borslien (US 9,894,950 B1).
In regard to claim 1 and 11, Wang discloses a flower arrangement, comprising:
a skeleton (04/06/15) for attaching fresh flowers or artificial flowers;
a supporting device (05/12) for supporting said skeleton;
a solar panel (13) attached to said supporting device;
a rechargeable battery (12; see [0036]);
a power management circuit, wherein said power management circuit
control charging and discharging said rechargeable battery (12; see [0036]);
at least one LED light (01) powered by said rechargeable battery. (Figure
2; see at least [0031]-[0039])
Wang fails to disclose hook and a slot for receiving the solar panel, and as recited in claim 11, that the solar panel is mounted flush with the surface of said hook.
Pestl teaches a supporting device that is a hook. (Figure 1; see at least [0012])
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the supporting device of Wang with that of Pestl order to use the invention with the floral arrangement of a wreath.
Moreover, providing slots for assembly means is old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to provide a slot in the hook in order to improve retention of the solar panel and to simplify assembly. Further, it would have been obvious to one of ordinary skill in the art at the time of filing to mount the surfaces in a flush manner in order to optimize appearance.
Lastly, in regard to the amendment filed 11/08/2022, Wang fails to teach said skeleton is a plurality of branches, and each end of said branches illuminates from a respective one of the at least one LED light positioned on the distal end of each of the plurality of branches.
Borslien teaches a plurality of branches, and each end of said branches illuminates from a respective one of the at least one LED light positioned on the distal end of each of the plurality of branches.
It would have been obvious to one of ordinary skill in the art at the time of filing to install the illuminated branches of Borslien onto the combination of Wang and Pestl in order to provide for a decorative illumination. 

In regard to claim 4, the combination of Wang and Pestl fail to explicitly disclose a dawn sensor connecting to said power management circuit. However, this claim is broad, and by its nature, a solar panel is a dawn sensor—at dawn, the solar panel would detect light, and send signal to the controller. It can thus be said that both Wang and Pestl on their own disclose a dawn sensor.

In regard to claim 12, the combination of Wang, Pestl, and Borslien teach that each of said at least one LED light is positioned among decorative materials and said attached fresh flowers or artificial flowers.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0360672 A1) in view of Borslien (US 9,894,950 B1).
In regard to claim 7, Wang discloses a flower arrangement, comprising:
a skeleton (04/06/15) for attaching fresh flowers or artificial flowers, the skeleton comprising a plurality of branches; 
a supporting device (05/12) for supporting said skeleton, said supporting device comprising a supporting rod; 
a solar panel (13) attached to said supporting device; a rechargeable battery; 
a power management circuit, wherein said power management circuit control charging and discharging said rechargeable battery (12; see [0036]). (Figure 2; see at least [0031]-[0039])
Wang fails to teach said skeleton is a plurality of branches, and each end of said branches illuminates from a respective one of the at least one LED light positioned on the distal end of each of the plurality of branches.
Borslien teaches a plurality of branches, and each end of said branches illuminates from a respective one of the at least one LED light positioned on the distal end of each of the plurality of branches.
It would have been obvious to one of ordinary skill in the art at the time of filing to install the illuminated branches of Borslien onto the combination of Wang and Pestl in order to provide for a decorative illumination. 

In regard to claim 9, Wang discloses a hinge for connecting said solar panel to said supporting rod.

In regard to claim 10, Wang fails to disclose that said supporting rod comprises a detachable stick section for sticking said supporting rod into ground.
However, “ground spikes” are notoriously old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to provide a ground spike to the decorative lamp of Wang in order to ease installation into the ground. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875